145 F.3d 1339
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Thomas H. LONGNECKER, Plaintiff-Appellant,v.Yvonne A. WALTERS, Commissioner of the Board of PrisonTerms; Board of Prison Terms, Defendants-Appellees.
No. 96-56398.DC No. CV-96-00333-NAJ.
United States Court of Appeals, Ninth Circuit.
Submitted** May 6, 1998.Decided May 26, 1998.

Appeal from the United States District Court for the Southern District of California Napoleon A. Jones, District Judge, Presiding.
Before CANBY, NOONAN and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Thomas Longnecker appeals the district court's dismissal of his complaint, filed pursuant to 42 U.S.C. § 1983 and challenging the imposition of "special conditions" on his parole and the subsequent revocation of his parole for violation of those conditions.  Longnecker's complaint requested, among other demands, that his original parole termination date be restored.


3
Because Longnecker's complaint "would necessarily imply the invalidity of the judgment or continuing confinement," it must be brought as a petition for writ of habeas corpus.  Butterfield v. Bail, 120 F.3d 1023, 1024 (9th Cir.1997); see also Edwards v. Balisok, 520 U.S. 641, 117 S.Ct. 1584, 1587, 137 L.Ed.2d 906 (1997).  It is immaterial that Longnecker challenges the procedures used to extend his parole release date and not the results of the parole hearing.  See Edwards, 117 S.Ct. at 1587-88, Gotcher v. Wood, 122 F.3d 39, 39 (9th Cir.1997).


4
Therefore, the district court properly dismissed Longnecker's complaint pursuant to Fed.R.Civ.P. 12(b)(6).


5
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a); Circuit Rule 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3